                                                                                                   March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY
                                                                                TELECONFERENCE
                              -v-
                                                                                  21-CR-00336 ( JGK)
                                    ,
            Tanzania Hogan              Defendant(s).

-----------------------------------------------------------------X
                  Tanzania Hogan
Defendant                                                                  hereby voluntarily consents to

participate in the following proceeding via videoconferencing:

          Initial Appearance/Appointment of Counsel

          Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

_X        Preliminary Hearing on Felony Complaint


          Bail/Revocation/Detention Hearing

          Status and/or Scheduling Conference

          Plea/Trial/Sentence



s/ Tanzania Hogan
Defendant’s Signature                                                Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)


    Tanzania Hogan                                                          Lorraine Gauli-Rufo
Print Defendant’s Name                                               Print Defense Counsel’s Name



This proceeding was conducted by reliable teleconference technology.


     5.24.21                                                         /s/ John G. Koeltl
Date: 5.25.21   U.S. District Judge/U.S. Magistrate Judge
